Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 23, 2021 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on February 23, 2021.
Claims 1, 5-7, 11-13, 17 and 18 are amended.  
Claims 1-20 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Diwinsky in view of Kolbet et al. (US 2013/0198556, hereinafter “Kolbet”) and Taliwal et al. (US 2017/0293894, hereinafter “Taliwal”).

Claims 1, 7, and 13.  Diwinsky teaches: A system comprising:
one or more processors (see at least ¶s 6-7 and 49-51); and
one or more non-transitory computer-readable media maintaining executable instructions, which, when executed by the one or more processors, configure the one or more processors to perform operations including (see ¶s 6-7 and 50):
receiving historical repair data (see ¶ 26 teaching training the model with images of known distress, i.e., historical data with known levels of repair needed as explained in ¶s 33 and 46; see also ¶ 51 teaching storing the model that has been trained to classify images);
extracting features from the historical repair data as training data (see ¶ 26 teaching training images using images with particular repair categories, noting that ¶s 33 and 46 more expressly teach that the different “distress categories” correlate with repair data); 
determining, from the historical repair data, a repair hierarchy including a plurality of repair levels which includes repair actions as one of the repair levels (see, e.g., ¶ 33 teaching a hierarchy of lower distress levels meaning no repair action needed, mid-level distress levels requiring moderate repair needs, and a higher distress level indicating a major repair action required; see also ¶ 46 teaching substantially the same); and
training the machine learning model, which performs multiple tasks for predicting values of individual levels of the repair hierarchy, by tuning parameters of the machine learning model using the training data (see ¶ 26 teaching training the model to properly classify images based on tuning with images of known distress, noting that ¶s 33 and 46 teach the correlation between known levels of distress and a repair hierarchy).  
Diwinsky fails to teach: wherein the training the machine learning module includes: 
determining, for each of the individual levels of the repair hierarchy, a respective loss within the machine learning model for each individual level, wherein the respective loss indicates an error within the machine learning model; 
combining the respective losses determined for each of the individual levels to determine a joint loss function; and 
optimizing the joint loss function during training of the machine learning module to configure the machine learning module to perform predictions at each of the individual levels of the repair hierarchy.
Nevertheless, Examiner notes that Kolbet teaches determining a respective loss for each of the individual levels of the repair hierarchy (see, e.g., ¶ 4 teaching that there can be an isolation procedure or a repair procedure, each of which have losses in the form of time costs and material costs to perform the repair or isolation; see ¶ 20 teaching searching databases for every possible failure mode and then compiling a list, i.e., hierarchy, of all repair and isolation procedures for each of the possible causes; see further Table 3 and ¶s 45-51 teaching combining the different costs/losses for each individual repair in the hierarchy).  Kolbet further teaches combining the respective losses for each of the individual levels to determine a joint loss function (see at least Table 3; see also ¶s 60, 61, and 66 teaching combining costs for each repair and then for a total cost of all repairs).  Kolbet further teaches optimizing the joint loss function (see at least ¶s 11, 14, 15, 51, 52, and 58 teaching choosing the repair or isolation procedure or hierarchy of procedures with the lowest overall cost sequence).  Thus, Diwinsky teaches training a machine learning module for conducting repairs, and Kolbet teaches determining respective losses for different levels of a repair hierarchy, combining those losses, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining respective losses for different levels of a repair hierarchy, combining those losses, and optimizing the joint losses by selecting the repair or sequence of repairs with the overall lowest cost (as disclosed by Kolbet) to the known method and system of using machine learning to train the model to determine repair actions (as disclosed by Diwinsky).  One of ordinary skill in the art would have been motivated to apply the known technique of determining respective losses for different levels of a repair hierarchy, combining those losses, and optimizing the joint losses by selecting the repair or sequence of repairs with the overall lowest cost because the plan could be used to quickly determine the lowest cost maintenance plan sequence that is as optimal as possible (see Kolbet ¶ 13).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of determining respective losses for different levels of a repair hierarchy, combining those losses, and optimizing the joint losses by selecting the repair or sequence of repairs with the overall lowest cost (as disclosed by Kolbet) to the known method and system of using machine learning to train the model to determine repair actions (as disclosed by Diwinsky), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known See also MPEP § 2143(I)(D).
While Diwinsky and Kolbet each teach determining repairs based on historical training data, neither reference expressly teaches that the training includes determining for each of the individual levels of the repair hierarchy, a respective loss within the machine learning model for each individual level, wherein the respective loss indicates an error within the machine learning model, combining the respective losses determined for each of the individual levels to determine a joint loss function, or optimizing the joint loss function during training of the machine learning module to configure the machine learning module to perform predictions at each of the individual levels of the repair hierarchy.  Nevertheless, such a feature is taught in the prior art.  Taliwal, for example, teaches such features.  Specifically, Taliwal teaches using loss functions when training a convolutional neural network to detect damage that needs to be repaired and to determine the costs of the repairs (see generally ¶s 140-200 and Figures 24-26 regarding the convolutional neural network training to detect and calculate damages; see specifically, e.g., ¶s 141, 145, and 146 teaching determining the loss function that quantifies how far the current output of the neural network is from the desired output as well as that the neural network 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a convolutional neural network and training it such that there is calculation of a joint loss function and optimization of the joint loss during training of the machine learning module to configure the module to make repair predictions (as disclosed by Taliwal) to the known method and system of analyzing repair costs (as disclosed by Diwinsky and Kolbet).  One of ordinary skill in the art would have been motivated to apply the known technique of using a convolutional neural network and training it such that there is calculation of a joint loss function and optimization of the joint loss during training of the machine learning module to configure the module to make repair predictions because this would achieve a threshold degree of accuracy (see Taliwal ¶ 159; see also ¶ 144 teaching that once the desired accuracy is achieved in training the system can be used to determine the costs of the repairs).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using a convolutional neural network and training it such that there is calculation of a joint loss function and optimization of the joint loss during training of the machine learning module to configure the module to make repair predictions (as disclosed by Taliwal) to the known method and system of analyzing repair costs (as disclosed by Diwinsky and Kolbet), because the claimed invention is merely applying a known technique to a See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using a convolutional neural network and training it such that there is calculation of a joint loss function and optimization of the joint loss during training of the machine learning module to configure the module to make repair predictions to the known method and system of analyzing repair costs, because predictably this neural network training works for determining repair costs similar to Diwinsky and Kolbet).  See also MPEP § 2143(I)(D).  
Regarding Claims 7 and 13, these claims are coextensive with Claim 1 other than statutory category and are therefore addressed together with Claim 1 here for the sake of brevity.  In fact, Claim 7 recites a broader method claim (that does not require a processor or computer readable medium) and Claim 13 recites a non-transitory computer readable medium that is already recited in Claim 1 and addressed above.  Thus, the combination of Diwinsky, Kolbet, and Taliwal serve to reject Claims 7 and 13.  Similar dependent claims will also be addressed together below.

Claim 2.  The combination of Diwinsky, Kolbet, and Taliwal teaches the limitations of Claim 1.  Kolbet further teaches: The system as recited in claim 1, wherein the machine learning model is configured to determine a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action; and perform at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair.  Specifically, Kolbet teaches determining a repair plan based on repair actions (see, e.g., at least Figure 2).  The different potential repair actions are determined based on direct costs, wait time costs, and the probability of repair success (see, e.g., at least ¶ 11; see also ¶s 28 and 67 teaching assessing the probability of success of a repair action).  Kolbet further teaches: wherein the machine learning model is configured to perform at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair (see ¶ 46).  

Claims 3, 19, and 20.  The combination of Diwinsky, Kolbet, and Taliwal teach the limitations of Claims 2, 8, and 14.  Kolbet further teaches: The system as recited in claim 2, wherein the historical repair data is for equipment (see, e.g., ¶s 23, 33, and 54 expressly teaching that what is being analyzed for repairs includes equipment), and the features extracted from the historical repair data as the training data include at least one of: free-text variables associated with comments related to the equipment; structured equipment usage attribute data associated with the equipment; structured equipment attribute data associated with the equipment; or timestamped event data associated with the equipment (see ¶ 5 teaching determining probabilities of failure of a piece of equipment determined over time by testing or by historical .  Examiner notes that Taliwal teaches using historical data to train the machine learning model, specifically a convolutional neural network, as explained above in the rejection of Claim 1.  

Claims 4, 10, and 16.  The combination of Diwinsky, Kolbet, and Taliwal teaches the limitations of Claims 1, 7, and 13.  Taliwal further teaches: The system as recited in claim 1, the operations further comprising, during the training of the machine learning model, employing a backpropagation algorithm to calculate gradients with respect to each learnable variable in the machine learning model using the joint loss function (see ¶ 159).  

Claims 5, 11, and 17.  The combination of Diwinsky, Kolbet, and Taliwal teach the limitations of Claims 2, 8, and 14.  Taliwal further teaches: The system as recited in claim 1, wherein optimizing the joint loss function during the training of the machine learning model is conducted by minimizing the joint loss function to minimize the respective losses of the individual levels of the repair hierarchy concurrently during the training (see at least ¶ 159 teaching using a back-propagation algorithm to minimize losses until the losses drops below a threshold).    

Claims 6, 12, and 18.  The combination of Diwinsky, Kolbet, and Taliwal teach the limitations of Claims 1, 7, and 13.  Taliwal further teaches: The system as recited in claim 1, wherein the joint loss function is determined based on a sum of a cross entropy loss of each level of the repair hierarchy (see ¶ 146 teaching a categorical cross-entropy function to measure the loss using a summation equation).  

Claim 8 and 14.  The combination of Diwinsky, Kolbet, and Taliwal teaches the limitations of Claims 7 and 13.  Kolbet further teaches: The method as recited in claim 7, wherein the machine learning model is configured to determine a repair plan based on the one or more repair actions and a respective probability of success determined for each repair action; and perform at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair.  Specifically, Kolbet teaches determining a repair plan based on repair actions (see, e.g., at least Figure 2).  The different potential repair actions are determined based on direct costs, wait time costs, and the probability of repair success (see, e.g., at least ¶ 11; see also ¶s 28 and 67 teaching assessing the probability of success of a repair action).  

Claims 9 and 15.  The combination of Diwinsky, Kolbet, and Taliwal teaches the limitations of Claims 8 and 14.  Kolbet further teaches: The method as recited in claim 8, wherein the machine learning model is configured to perform at least one of: sending an order for a part for a repair; sending a communication to assign labor to perform the repair; sending a communication to schedule a repair time for the repair; or remotely initiating a procedure on the equipment to effectuate, at least partially, the repair (see ¶ 46).  

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following: 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant argues that the claims distinguish over the 103 rejection utilizing Diwinsky and Kolbet (see Remarks pages 11-18).  These arguments are rendered moot in light of the new rejection utilizing a combination of Diwinsky, Kolbet, and new reference Taliwal to render obvious Claims 1, 7, and 13 as well as many of the dependent claims.  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAN P MINCARELLI/Primary Examiner, Art Unit 3627